 SIGN EXPO, INC. 35Sign Expo, Inc. and Local 137, Sheet Metal Workers™ International Association, AFLŒCIO. Case 2ŒCAŒ31340 October 30, 1998 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME Upon a charge and an amended charge filed by the Un-ion on March 24 and May 12, 1998, the Acting General Counsel of the National Labor Relations Board issued a complaint on June 18, 1998, against Sign Expo, Inc., the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the National Labor Relations Act.  Subse-quently, on August 2, 1998, the Respondent filed an an-swer to the complaint.  On September 25, 1998, how-ever, the Respondent withdrew its answer. On October 5, 1998, the Acting General Counsel filed a Motion for Summary Judgment with the Board.  On October 6, 1998, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Respon-dent, on September 25, 1998, withdrew its answer to the complaint.  Such a withdrawal has the same effect as a failure to file an answer, i.e., the allegations in the com-plaint must be considered to be admitted to be true.1 Accordingly, based on the withdrawal of the Respon-dent™s answer to the complaint, we grant the Acting Gen-eral Counsel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation with an office and place of business at 725 11th Avenue, New York, New York, has been engaged in the manufac-ture and installation of signs.  Annually, the Respondent, in conducting its business operations described above, purchases and receives at its New York, New York facil-ity, from suppliers located within the State of New York, materials, goods, and supplies valued at more than $50,000, which goods and supplies originated from out-side the State of New York.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.                                                            1 See Maislin Transport, 274 NLRB 529 (1985). II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the following employees of the Respondent (the unit) constitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act:  All full time and regular part time sign makers and in-stallers employed by the Employer at its facility located at 725 11th Avenue, New York, NY, excluding all other employees, including office clericals, and guards, professional employees and supervisors as defined in the Act.  Since April 2, 1997, and at all material times, the Un-ion has been the designated exclusive collective-bargaining representative of the unit.  On or about April 2, 1997, the Respondent voluntarily agreed to recognize and bargain with the Union as part of an informal settle-ment agreement in Case 2ŒCAŒ30079, and since that date, the Respondent has recognized the Union as the representative.  At all material times, based on Section 9(a) of the Act, the Union has been the exclusive collec-tive-bargaining representative of the unit. On or about September 8, 1997, the Respondent and the Union met and exchanged bargaining proposals for an initial collective-bargaining agreement.  On or about September 24 and October 21, 1997, the Union, by letter, requested that the Respondent continue to meet and bar-gain with it for an initial collective-bargaining agree-ment.  Since on or about September 24 and October 21, 1997, the Respondent has failed and refused to meet and bargain with the Union for an initial collective-bargaining agreement. On or about September 24 and October 21, 1997, the Union, by letter, requested that the Respondent furnish it with the following information:  1. A list of current employees, including their names, dates of hire, rates of pay, job classification, last known address, date of completion of any proba-tionary period, and Social Security number. 2. A copy of all current company personnel poli-cies, practices, or procedures. 3. A statement and description of all company personnel policies, practices, and procedures other than those mentioned in Number 2 above. 4. A copy of all company fringe benefit plans, in-cluding pension, profit sharing, severance, stock in-centive, vacation, sick days, health and welfare, ap-327 NLRB No. 12  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36prenticeship, training, legal services, child care, or 
any other plans which relate to employees. 
5. Copies of all job descriptions. 
6. Copies of any company wage or salary plans. 
7. Copies of all disciplinary notices, warnings, or 
records of disciplinary personnel actions. 
8. A statement and description of all wage and 
salary plans which are not provided under Number 6 
above. 9. The regular day of the week your employees 
receive their pay, how the employees are paid, by 

cash or check, if by, the company policy for allow-
ing employees to cash their checks on company 
time, the name and location 
of the bank the company 
has the check cashing arrangement with. 
 With the exception of employee social security num-
bers, the information requested by the Union is necessary 
for, and relevant to, the Union™s performance of its duties 
as the exclusive collective-ba
rgaining representative of 
the unit employees.
2  Since on or about September 24 
and October 21, 1997, the Respondent has failed and 
refused to furnish the Union with the information re-
quested by it. 
CONCLUSION OF LAW 
By the acts and conduct described above, the Respon-
dent has failed and refused to bargain collectively and in 
good faith with the exclusiv
e collective-bargaining repre-
sentative of its employees, and has thereby engaged in 

unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and 
(7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 

and (1), we shall order the Respondent to meet and bar-
gain with the Union as 
the exclusive collective-
bargaining representative of the unit employees, and to 
furnish the Union with the information it requested on 
September 24 and October 21, 1997, with the exception 
of employees™ social
 security numbers. 
ORDER The National Labor Relations Board orders that the 
Respondent, Sign Expo Inc., New York, New York, its 
officers, agents, successors, and assigns, shall 
                                                          
                                                           
2 The Board has held that social 
security numbers 
are not presump-
tively relevant.  Accordingly, in the 
absence of a showing here of their 
potential or probable relevance, we dismiss the allegation concerning 
the failure to provide social security numbers.  See, 
American Gem 
Sprinkler Co., 316 NLRB 102, 104 fn. 7 (1995); 
Turner-Brooks of Ohio, 310 NLRB 856, 857 fn. 1 (1993) enfd. mem. 9 F.3d 108 (6th Cir. 
1993); and 
Sea-Jet Trucking Corp.
, 304 NLRB 67 (1991). 
1. Cease and desist from 
(a) Failing and refusing to bargain with Local 137, 
Sheet Metal Workers™ International Association, AFL-
CIO, as the exclusive collec
tive-bargaining representa-
tive of the employees in the following appropriate unit: 
 All full time and regular part time sign makers and in-

stallers employed by the Employer at its facility located 
at 725 11th Avenue, New York, NY, excluding all 
other employees, including office clericals, and guards, 
professional employees and supervisors as defined in 
the Act. 
 (b) Failing to furnish the Un
ion with information that 
is relevant and necessary to 
its role as the exclusive col-
lective-bargaining representative of the unit employees. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain in good faith with the Union as 
the exclusive collective-barg
aining representative of the 
unit employees concerning terms and conditions of em-
ployment and, if an understanding is reached, embody 
the understanding in 
a signed agreement. 
(b) Furnish the Union with the information it requested 
on September 24 and October 21, 1997, with the excep-

tion of employees™ social
 security numbers. 
(c) Within 14 days after service by the Region, post at 
its facility in New York, New York, copies of the at-

tached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 

2, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since September 

24, 1997. (d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 SIGN EXPO, INC. 37 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to bargain with Local 
137, Sheet Metal Workers™ International Association, 
AFLŒCIO, as the exclusive 
collective-bargaining repre-
sentative of our employees 
in the following appropriate 
unit: 
 All full time and regular part time sign makers and in-

stallers employed by us at our facility located at 725 
11th Avenue, New York, NY, excluding all other em-
ployees, including office clericals, and guards, profes-

sional employees and supervisors as defined in the Act. 
WE WILL NOT fail to furnish the Union with informa-
tion that is relevant and necessary to its role as the exclu-

sive collective-bargaining representative of the unit em-
ployees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with the 
Union as the exclusive collective-bargaining representa-

tive of the unit employees, and put in writing and sign 
any agreement reach
ed on terms and conditions of em-
ployment. 
WE WILL furnish the Union with the information it 
requested on September 24 and October 21, 1997, with 
the exception of employees™ 
social security numbers. 
 SIGN EXPO, INC. 
 